Citation Nr: 1725599	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  03-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1972 to November 1975, January 1977 to December 1980, and May 1981 to April 1984.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a Board hearing before the undersigned in June 2004.  This transcript has been associated with the file.

In August 2007, the Board remanded the Veteran's right hip disability claim for a new VA examination.  The examination was performed in December 2007 and the claim was returned to the Board.

In a December 2008 decision, the Board denied entitlement to an evaluation in excess of 10 percent for the Veteran's right hip disability  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued a memorandum decision vacating the Board's denial of the Veteran's right hip disability claim and remanding the matter for further proceedings. 

In conjunction with the Court order, the Board remanded this matter for further development, to include a VA examination, in June 2011.  The requested examination was performed in November 2012.  Unfortunately, as will be discussed in greater detail below, this matter must once again be remanded for further development, to include an additional VA examination.  

The Board notes that the issue of a higher (compensable) disability evaluation for warts, groin area, (condylomata acuminata) has also been perfected for appeal.  A hearing on this issue was held before another Veterans Law Judge in August 2016 and will be addressed by that Veterans Law Judge in a separate decision and is not part of this current decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for an increased rating for his right hip disability, as noted above, the Veteran was afforded a VA examination in November 2012.  However, in a recent case, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On review, the prior VA examinations provided only range of motion findings on active motion and did not address range of motion findings in passive motion, weight-bearing and nonweight-bearing.  Accordingly, a new VA examination is necessary to address the requirements under Correia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records dated from June 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Afford the Veteran an appropriate VA examination so as to determine the current nature and severity of his service-connected right hip disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached. 

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected right hip disability.  The examiner should conduct range of motion testing of the joints (expressed in degrees).  The examiner should record the results of range of motion testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing for both the service-connected and nonservice-connected sides. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so. 

A rationale should be provided for any opinion offered.

3.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination report and required medical opinion to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the above development has been completed, the RO should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

